Title: From James Madison to James Monroe, 1 June 1790
From: Madison, James
To: Monroe, James


Dear Sir
N. Y. June 1. 1790.
Your favor of the 19th. of May has been duly received. The information relating to your little daughter has been communicated as you desired. I hope she is by this time entirely recovered. Your friends in Broad way were well two evenings ago.
I have paid the money to Taylor, and hope you will take the time you intimate, for replacing my advances on your account.
The assumption has been revived and is still depending. I do not believe it will take place, but the event may possibly be governed by circumstances not at present fully in view. The funding bill for the proper debt of the U. S. is engrossed for the last reading. It conforms in substance to the plan of the Secretary of the Treasy. You will have seen by late papers that an experiment for navigation & commercial purposes has been introduced. It has powerful friends, and from the present aspect of the H. of Reps. will succeed there by a great majority. In the Senate its success is not improbable, if I am rightly informed. You will see by the inclosed paper that a removal from this place has been voted by a large majority of our House. The other is pretty nicely balanced. The Senators of the 3 Southern States are disposed to couple the permanent with the temporary question. If they do I think it will end in either an abortion of both or in a decision of the former in favor of the Delaware. I have good reason to believe that there is no serious purpose in the Northern States to prefer the Powtomac, and that if supplied with a pretext for a very hasty decision, they will indulge their secret wishes for a permanent establishment on the Delaware. As R. I. is again in the Union, & will probably ⟨be in⟩ the Senate in a day or two, The Potowmac has the less to hope & the more to fear from this quarter. Our friend Col: Bland was a victim this morning to the influenza united with the effects & remains of previous indisposition. His mind was not right for several days before he died. The President has been at the point of death but is recovered. Mr. Jefferson has had a tedious spell of the head-ach. It has not latterly been very severe, but is still not absolutely removed. My best respects to Mrs. Monroe. With sincere regard I am Dear Sir Yrs.
Js. Madison Jr
